Per Curiam:

It being admitted that the locus in quo is within the boundaries of the plaintiff’s deed, and the defendant claiming under an exception made in said conveyance, it is clear that it was incumbent upon him to bring himself within the terms of the exception by proper proofs (Gudger v. Hensley, 82 N. C., 481), and this the defendant has failed to do, as there is nothing in the case to show that any land has been identified as that mentioned in the bond for title. Conced*356ing, therefore what is by no means clear, that the said bond is not void for indefiniteness of description, there is a total absence of any testimony or finding locating the same, and it must follow that the plaintiff is entitled to a
New trial.